Citation Nr: 0522864	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-21 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a 
gonococcus infection, including loss of use of a creative 
organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's petition to reopen his previously 
denied claim for service connection for residuals of a 
gonococcus infection, including loss of use of a creative 
organ.  

After the veteran testified before the undersigned Veterans 
Law Judge (VLJ) at a hearing in Washington, DC, in May 2004, 
the Board issued a decision in July 2004 determining that new 
and material evidence had been submitted to reopen the claim.  
But the Board deferred adjudicating the claim on a de novo 
basis pending the completion of additional development on 
remand.  The case since has been returned to the Board for 
further appellate consideration.  

Unfortunately, however, the claim still cannot be decided on 
the merits until further development of the evidence is 
completed.  So the case is again being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

When the Board remanded the case to the RO in July 2004, it 
was noted the veteran was alleging two theories of 
entitlement linking his infertility to a gonococcus infection 
during service.  The first theory of entitlement was that he 
was treated with sulfa drugs during service that he believes 
caused his infertility.  And his second theory of entitlement 
was that his treatment with those sulfa drugs was 
ineffective, and that he therefore should have been treated 
sooner with penicillin; so he believes the delay in treating 
his gonorrhea also may have caused infertility.

The Board's July 2004 remand requested that the veteran's 
private physician and a VA examiner address whether it was at 
least as likely as not that the veteran's infertility was 
caused by either (1) sulfa drug treatment in service, (2) the 
delay in treating his gonorrhea with penicillin, or (3) 
instead his childhood cryptorchism.

Thereafter, a February 2005 statement from Dr. Cavanaugh, 
with attached abstracts of medical literature, was received 
stating "these abstracts represent an exhaustive medical 
literature search from 1966 to the present referencing a link 
between Sulfonamides and infertility."

Then in March 2005, after examining the veteran and reviewing 
his claims file, including the abstracts submitted by Dr. 
Cavanaugh, a VA examiner rendered a diagnosis of infertility 
and opined that:

If you read the articles sited [sic] by Dr. 
Cavanaugh, there is some evidence that sulfa 
compounds cause some infertility in men.  However, 
the articles underscore that the infertility is 
reversible.  [One abstract stated] "seminal 
abnormality are commonly found during 
Sulphasalazin treatment.  Although these changes 
appear reversible after drug is withheld"  [and 
another abstract stated] "No difference was 
recorded between antibiotic treatment and placebo 
in sperm quality"  Therefore, from Dr. 
Cavanaugh's medical evidence, it is less likely 
than not that patient's infertility was cause 
[sic] by sulfa drug treatment in service.

This VA examiner, however, did not address whether it is at 
least as likely as not the veteran's infertility was caused 
by the delay in treating his gonorrhea with penicillin or, 
instead, is more likely due to his childhood cryptorchism.  
The Board must consider only competent medical evidence to 
support its findings and conclusions, rather than rely on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 
172 (1991).  Moreover, the veteran is entitled, as a matter 
of law, to compliance with the Board's July 2004 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  If possible, have the VA physician who 
conducted the recent March 2005 examination review 
the claims file and provide a supplemental opinion 
indicating whether it is at least as likely as not 
(i.e., 50 percent or greater probability) the 
veteran's infertility was caused by a delay, if 
any, in treating his gonorrhea with penicillin, or 
instead whether it is more likely than not his 
infertility is from his childhood cryptorchism.  
And if, for whatever reason, it simply is not 
possible to have that same VA examiner review the 
claims file and submit a supplemental statement 
concerning this, have someone else with similar 
medical qualifications and expertise review the 
claims file and provide this needed opinion.

2.  Review the claims file.  If any development is 
incomplete, including if the supplemental report 
does not contain responses to the questions posed, 
take corrective action.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's claim in light 
of the additional evidence obtained.  If the claim 
remains denied, prepare a Supplemental Statement 
of the Case (SSOC) and send it to him and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.  

The veteran need take no further action until he is further 
informed.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

